
	
		II
		111th CONGRESS
		1st Session
		S. 511
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2009
			Mr. Brownback (for
			 himself and Mr. Tester) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to provide for an exemption of pharmacies and pharmacists from certain Medicare
		  accreditation requirements in the same manner as such exemption applies to
		  certain professionals.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Durable Medical Equipment
			 Act.
		2.Application to
			 pharmacies and pharmacists of the eligible professional exemption from certain
			 Medicare accreditation requirementsSection 1834(a)(20)(F)(ii) of the Social
			 Security Act (42 U.S.C. 1395m(a)(20)(F)(ii)), as added by section 154(b)(1)(A)
			 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law
			 110–275), is amended—
			(1)by
			 inserting pharmacies, and pharmacists, after eligible
			 professionals (as defined in section 1848(k)(3)(B)),; and
			(2)by inserting
			 , pharmacies, pharmacists, after such
			 professionals each place it appears.
			
